06/03/2022



                                                                           Case Number: DA 22-0196
        IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 22-0196

STATE OF MONTANA,

             Plaintiff and Appellee,

v.

BO JEFFREY SKELTON,

             Defendant and Appellant.



                                   ORDER



          Upon consideration of Appellant's motion to voluntarily dismiss

     the appeal and good cause appearing,

          IT IS HEREBY ORDERED that Appellant's appeal in the

     above matter is DISMISSED with prejudice                 #"6"0:30)9

     *ESc     •:4LN            J   u.4.,111   ac9:›

                                                  Chief Justice